Citation Nr: 0027309	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  94-24 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for bilateral Achilles 
tendinitis.

3. Entitlement to service connection for shin splints.

4. Entitlement to an evaluation in excess of 10 percent for 
residuals of a bunionectomy of the left foot.

5. Entitlement to a compensable evaluation for bilateral pes 
planus.

6. Entitlement to a compensable evaluation for chondromalacia 
patella of the right knee.

7. Entitlement to a compensable evaluation for chondromalacia 
patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1985 to March 
1993.  

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1993 rating decision of the Regional Office 
(RO).  In that determination, the RO denied service 
connection for bronchitis, shin splints and bilateral 
Achilles tendinitis.  In addition, the RO granted service 
connection for left foot bunionectomy with pes planus, 
evaluated as 10 percent disabling; pes planus of the right 
foot, evaluated as noncompensable; and bilateral 
chondromalacia patella.  The veteran disagreed with the 
denials of service connection and with the evaluations 
assigned for each of these service-connected disabilities.  

This case was before the Board in September 1996, at which 
time it was remanded for additional development of the 
record.  In a rating action in April 1999, the RO assigned a 
noncompensable evaluation for bilateral pes planus, rather 
than having the pes planus in the left foot associated with 
the service-connected left foot bunionectomy.  

The Board points out that in a statement of the case issued 
in August 1999, the RO addressed the issue of entitlement to 
an increased rating for hemorrhoids.  Since the veteran did 
not submit a substantive appeal on this matter, this issue is 
not properly before the Board at this time.

The issues of entitlement to service connection for Achilles 
tendinitis and shin splints will be considered in the remand 
section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's in-service bronchitis was acute and 
transitory, and resolved without residual disability.  

3. There is no competent medical evidence demonstrating that 
bronchitis, if present, is related to service.

4. The residuals of the bunionectomy of the left foot are not 
more than severe.  

5. The veteran's bilateral pes planus is manifested 
complaints of pain on use, and a recent examination showed no 
pain on manipulation of the Achilles tendon.

6. The symptoms of bilateral pes planus are relieved by the 
use of inserts and are not more than mild.  

7. The veteran's right knee disability is manifested by pain 
on motion.  Limitation of motion, if present, is minimal.

8. The veteran's left knee disability is manifested by pain 
on motion, with no evidence of swelling or tenderness.



CONCLUSIONS OF LAW

1. Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303(b) 
(West 1991).

2. A rating in excess of 10 percent for residuals of a 
bunionectomy of the left foot is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5280 (1999).

3. A compensable evaluation for bilateral flatfeet is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).

4. The criteria for a 10 percent evaluation for 
chondromalacia patella of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (1999).

5. The criteria for a 10 percent evaluation for 
chondromalacia patella of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for Bronchitis

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the veteran's statements and 
some of the medical evidence concerning the claim for service 
connection for bronchitis is sufficient to conclude that her 
claim is well grounded.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  In addition, the Board notes that the United 
States Court of Appeals held that once the Department of 
Veterans Affairs (VA) has determined that a claim is well 
grounded, "the operation of the well grounded claim 
requirement is exhausted and need not be further 
considered.."  Campbell v. Gober, No. 98-215 (U.S. Vet. App. 
September 21, 2000).  No further development is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).



Factual background

The service medical records disclose that the veteran was 
seen on several occasions for bronchitis.  In August 1991, 
she complained of chest discomfort.  On examination, the 
chest was clear.  The assessment was upper respiratory 
infection with bronchitis.  It was noted to be resolving less 
than one week later.  She again complained of bronchitis in 
April 1992.  She reported some tightness in her chest.  The 
veteran was seen on several other instances during service 
for complaints associated with bronchitis.  She was referred 
to the pulmonary clinic in August 1992 with a history of 
three episodes of bronchitis in the previous year.  An 
examination revealed that there were scattered crackles at 
the bases, bilaterally, without wheeze or rhonchi.  There was 
good inspiration and expiration.  The assessments were 
resolving upper respiratory infection and possible allergic 
rhinitis.  When seen later that month for a follow-up for 
recurrent bronchitis, the veteran indicated that her symptoms 
were improved.  An examination showed that the lungs were 
clear to auscultation.  The assessments were resolving upper 
respiratory infection and possible restrictive airways 
disease by prior pulmonary function study.  She complained of 
a cough and tightness in the chest of two days duration in 
November 1992.  Following an examination, the assessment was 
bronchitis.  Later that month, it was noted to be resolving.

On a report of medical history in February 1993, in 
conjunction with the separation examination, the veteran 
reported that she had had bronchitis on three occasions in 
the previous year.  On the separation examination in February 
1993, a clinical evaluation of the lungs and chest was 
normal.  A chest X-ray study was within normal limits.  Later 
that month, the veteran was seen for chest congestion.  A few 
rhonchi were noted in the chest over the tracheo-bronchial 
area.  The lungs were clear.  The pertinent assessment was 
bronchitis.

The veteran was afforded a general medical examination by the 
VA in May 1993.  She related that she had experienced 
episodes of bronchitis in the past.  She added that a few 
weeks earlier, she had had some tightness in the chest that 
resolved on its own.  She indicated that she had been 
coughing up sputum at the time.  An examination revealed that 
the lungs were clear to auscultation.  The pertinent 
assessment was bronchitis that did not seem to be of clinical 
significance.

Service department medical records show that the veteran was 
treated for complaints of lung congestion and coughing in 
September 1993.  Following an examination, the assessment was 
bronchitis.  

On VA respiratory examination in November 1997, the veteran 
related that she had not had bronchitis in the previous year.  
It was noted that she had no cough or dyspnea.  On 
examination, there was no indication of restrictive disease.  
A pulmonary function study was normal.  No evidence of a 
pulmonary etiology for the veteran's dyspnea could be 
elicited from the pulmonary function study.  No pulmonary 
diagnosis was established.

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The Board acknowledges that the veteran was treated on 
several occasions during service for complaints related to 
bronchitis.  The fact remains, however, that bronchitis was 
not found at the time of the veteran's separation from 
service.  A clinical evaluation of the lungs at that time 
demonstrated no abnormality.  The Board concedes that 
bronchitis of no clinical significance was noted on the May 
1993 VA examination, the Board points out that no clinical 
abnormalities of the lungs were shown.  It is also 
significant to observe that following the most recent VA 
respiratory examination conducted in November 1997, no 
diagnosis pertaining to the lungs was made.  Thus, it must be 
concluded that there is no current evidence of bronchitis.  
The record indicates that bronchitis in service was acute and 
transitory and resolved without residual disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
finds, therefore, that the weight of the evidence is against 
the claim for service connection for bronchitis.  

II.  An Increased Rating for Bunionectomy of the 
Left Foot, Bilateral Pes Planus and Chondromalacia 
Patella of the Right Knee and the Left Knee 

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  In this case, the veteran's statements concerning 
the severity of the symptoms of her service-connected 
disabilities of the lower extremities that are within the 
competence of a lay party to report are sufficient to 
conclude that her claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

On the enlistment examination in November 1984, mild pes 
planus, asymptomatic, was noted.  Pes planus in the left foot 
was also reported in February 1991.  The veteran was treated 
during service on a number of occasions for complaints 
involving the feet, and was provided orthotics.  

The service medical records reveal that the veteran underwent 
a bunionectomy in January 1992.  A scar from this procedure 
was noted on the separation examination in February 1993.

The service medical records reveal that the veteran was seen 
several times in February 1993 and was found to have runner's 
knees.  She had pain that was worse with doing jumping jacks, 
bending the knees, running and marching.  An examination of 
the knees revealed no swelling or discoloration.  Range of 
motion was noted to be OK.  The assessment was bilateral 
retropatellar pain syndrome.  

The veteran was afforded a general medical examination by the 
VA in May 1993.  She related that she had a bunionectomy in 
service and that it still hurt to walk on the balls of her 
feet.  This was exacerbated by the fact that she had pes 
planus.  The pain in her feet occurred with prolonged 
standing or prolonged walking.  She had switched to special 
shoes and orthotics that helped to some degree.  The veteran 
indicated that she still had pain if she was on her feet for 
too long a period of time.  She stated that she had 
experienced pain in her knees for five years.  The pain had 
mostly resolved since service.  She still had pain, 
especially with walking on steep trails or driving in city 
traffic where she was pushing the clutch frequently.  Severe 
activity would cause knee pain.  

An examination of the knees revealed full range of motion.  
There was no tenderness or instability.  There was no 
swelling, calor or erythema.  On examination of the left 
foot, there was a scar from a callous operation along the 
tarsal phalangeal joints.  There was some tenderness over 
this scar which was fairly severe and repetitive on 
subsequent examinations.  There was full range of motion of 
the toes with normal strength and no sensory loss in that 
region.  The pertinent assessments were bilateral knee pain, 
status post bunionectomy of the left foot and flat feet.  The 
examiner commented that the veteran's knee problem certainly 
seemed to be exacerbated by prolonged exercise and a 
diagnosis of bilateral chondromalacia patella, i.e., runner's 
knee, had to be entertained.  It was noted that usually 
people with this problem tend to treat themselves by resting 
and then exercising when their knees felt better, and it 
seemed that this was what the veteran had done.  In addition, 
the examiner stated that the bunionectomy was the veteran's 
most severe problem.  It had responded somewhat to the 
placement of orthotics in her shoes, but she had problems 
with any activity that involved prolonged time on her feet.  
Finally, it was noted that the veteran had the same symptoms 
with her flat feet as she did from the bunionectomy.

Based on the evidence summarized above, the RO, by rating 
action in December 1993, granted service connection for 
residuals of a bunionectomy of the left foot, with pes 
planus, evaluated as 10 percent disabling; pes planus of the 
right foot, evaluated as noncompensable; and bilateral 
chondromalacia patella, evaluated as noncompensable.  

The veteran testified at a hearing at the RO in December 
1994.  She related that she still had problems with her feet, 
and that she had pain near her arch.  

By letters dated in December 1996 and July 1997, the RO 
requested that the veteran provide information concerning the 
treatment she had received for bunionectomy of the left foot, 
pes planus and a knee disability.  No response was received.  

The veteran was afforded a VA examination of the joints in 
November 1997.  She described having intermittent pain in 
both knees, and added that the pain usually flared up with 
physical activity involving running or jumping.  She related 
that she had been diagnosed with bilateral chondromalacia 
patella and pes planus deformity.  She noted that her knee 
pain had decreased since she was using a foot orthosis for 
each foot.  On examination, there was mild pes planus of both 
feet with a surgical scar, status post left big toe 
bunionectomy.  An examination of both knee joints revealed 
active range of motion, full extension -0 degrees.  There was 
no gross joint swelling or tenderness, but minimum pain at 
the end of knee flexion of both knees.  Anterior and 
posterior drawer's signs were negative.  Both knees revealed 
-5 degrees in valgus position.  McMurray's test was negative 
bilaterally.  Deep tendon reflexes for bilateral knee jerks 
were 2+ and ankle jerks were 2+.  The pertinent diagnosis was 
probable bilateral chondromalacia patella of both knees.

A VA podiatry examination was also conducted in November 
1997.  The veteran stated that she had pain, became fatigued 
and had lack of endurance, particularly with standing and 
walking on her feet.  She wore orthotics all the time.  She 
felt that she pronated.  She noted that her treatment 
consisted of inserts.  The veteran maintained that she had 
flare ups relative to the use of the inserts.  If she tried 
to do any kind of activity without the inserts, it became too 
painful and she was unable to do so.  She reported that she 
did fine with the inserts.  The veteran added that she no 
longer had a problem in the area where she had surgery for 
the bunion.  She noted that she had a job that basically 
involved sitting so that it did not aggravate her foot 
problem.  She claimed that she would not be able to tolerate 
a job where she was standing or walking excessively, although 
she felt that the inserts worked very well for her.  

An examination revealed that both feet looked perfectly 
normal.  There was no significant overt change in the foot or 
deformity in the foot to signify a problem.  She had a 
relatively low-normal arch type and appearance.  With stance, 
the heels everted and the midfoot collapsed so that she 
basically had no arch as the midfoot collapsed to the ground 
in stance.  Ranges of motion of the toes appeared to be 
within normal limits, except that in the midfoot, she had 
some increased dorsiflexor motion.  She had no pain off 
weight bearing or on motion, except that if she walked or 
stood without the inserts, then she had significant pain as a 
whole, but this was generalized pain both to the foot and to 
the back.  The veteran reported that she could not walk or 
stand any reasonable amounts of time without pain if she was 
not using the inserts.  She had instability and weakness, 
particularly as the midfoot collapsed to the ground with 
stance as seen.  It was noted that she could not stand or 
walk without the inserts supporting the arch.  

There were no callosities or breakdown or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  No skin 
or vascular changes were noted.  The veteran's posture on 
standing, squatting, supination, pronation and rising on the 
heels and toes would be consistent with loss of arch and loss 
of support to the arch in those activities.  No hammertoes, 
high arch, clawfoot or other deformities were seen, except on 
stance where the low-normal arch went to an effect of the 
midfoot collapsing down to the ground in stance.  The 
rearfoot was everting with stance and in weight bearing.  It 
was indicated that the Achilles tendon alignment could be 
corrected by manipulation and there was no pain with the 
Achilles tendon.  There was certainly no pain with 
manipulation.  The veteran had an approximately 5 degrees 
valgus deformity in heel stance.  This was reducible.  It was 
noted that the midfoot was compensating and collapsing to the 
ground as the calcaneus everted.  That process was controlled 
with the orthotics or inserts.  It was also reported that the 
surgery had returned to normal alignment the first ray and 
the first metatarsophalangeal joint, such that no angulation 
or dorsiflexion was appreciated.  The diagnosis was flexible 
pes planus pronation.  

Based on the evidence summarized above, the RO, in rating 
decision dated April 1999, reccharacterized the veteran's 
service-connected disabilities as left foot bunionectomy, 
evaluated as 10 percent disabling; bilateral flatfoot, 
evaluated as noncompensable; and chondromalacia patella of 
both knees, evaluated as noncompensable.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for residuals of a left 
bunionectomy, bilateral pes planus and for chondromalacia 
patella of each knee, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A. An increased rating for residuals of a left bunionectomy

A 10 percent rating may be assigned for unilateral hallux 
valgus, when operated with resection of the metatarsal head 
or if severe, if equivalent to amputation of the great toe.  
Diagnostic Code 5280.

A 30 percent evaluation may be assigned for amputation of the 
great toe with removal of metatarsal head.  Without removal 
of metatarsal head, a 10 percent evaluation may be assigned.  
Diagnostic Code 5171 (1999).

The record shows that the veteran underwent a bunionectomy 
while in service.  The disability has been evaluated at the 
maximum rate since her discharge from service.  During the 
initial VA examination following service, it was indicated 
that there was some tenderness around the scar.  It is 
significant to observe, however, that there was full range of 
motion of the toes.  In order to assign a higher rating, the 
record must show that the metatarsal head was removed.  There 
is no such evidence in this case.  Indeed, at the time of the 
most recent VA examination, conducted in November 1997, the 
veteran specifically stated that the surgery had worked well 
and that she did not have a problem in that area.  It was 
also indicated that the surgery had returned to normal 
alignment the first metatarsophalangeal joint.  The Board 
finds, therefore, that the medical evidence of record is of 
greater probative value than the veteran's allegations 
regarding the severity of the residuals of her bunionectomy.  
Accordingly, the Board concludes that the weight of the 
evidence is against the claim for an increased rating for 
residuals of a bunionectomy.

B. An increased rating for bilateral pes planus

A 10 percent rating will be assigned for acquired flatfoot 
which is moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral.  
When mild, a 10 symptoms relieved by built-up shoe or arch 
support, a 10 percent evaluation may be assigned.  Diagnostic 
Code 5276.

There were no specific findings concerning flat feet on the 
initial VA examination in May 1993.  When she was afforded a 
podiatry examination by the VA in November 1997, it was 
specifically noted that the feet appeared to be normal, and 
no deformity in the foot that would signify a problem was 
identified.  The midfoot did collapse.  There was no pain 
with weight bearing.  The Board acknowledges that instability 
and weakness were document.  However, there was no clinical 
evidence of callosities or swelling on use.  It was also 
specifically indicated that there was no pain with 
manipulation of the Achilles tendon.  The fact remains that 
her symptoms are alleviated with the inserts she wears all 
the time.  In sum, the medical findings do not establish that 
the veteran's bilateral pes planus is more than mild in 
severity.  The Board finds that the weight of the evidence is 
against the claim for an increased rating for bilateral pes 
planus.

C. An increased rating for chondromalacia patella of each 
knee

Osteomalacia will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  Diagnostic Code 
5014.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When flexion is limited to 60 degrees, a 
noncompensable rating may be assigned.  Diagnostic Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  When 
extension is limited to 5 degrees, a noncompensable rating 
may be assigned.  Diagnostic Code 5261.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

The Board acknowledges that when the veteran was examined by 
the VA in May 1993, no abnormal findings were documented.  
However, the Board concedes that she related that she 
experienced pain, especially with activity.  Similarly, the 
most recent VA examination, conducted in November 1997, 
demonstrated that there was still pain on motion of each 
knee.  The Board has also considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 (1999) would warrant a 
higher rating.  See Spurgeon, 10 Vet. App. 194; and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  In light of these findings, 
the Board concludes that a 10 percent rating is warranted for 
chondromalacia patella of each knee.  In the absence of 
clinical findings showing sufficient limitation of motion or 
symptoms warranting a higher rating under Diagnostic Code 
5257, there is no basis for a higher rating.


ORDER

An increased rating for residuals of a bunionectomy of the 
left foot and for bilateral pes planus is denied.  A rating 
of 10 percent for chondromalacia patella of the right knee is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.  A rating of 10 percent for 
chondromalacia patella of the left knee is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.  


REMAND

The veteran also asserts that service connection is warranted 
for Achilles tendinitis and shin splints.  In its remand of 
September 1996, the Board directed the RO to conduct an 
examination and specifically requested that the examiner 
state whether the veteran had Achilles tendinitis and shin 
splints.  A review of the VA examinations conducted in 
November 1997 makes it clear that the physician did not 
comply with the Board's instructions.  The Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should then be afforded a VA 
examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of Achilles 
tendinitis and shin splints.  The 
examiner should specifically state 
whether these disabilities are present 
and, if so, whether they are related to 
the symptoms the veteran experienced 
during service.  All necessary tests 
should be performed.  The rationale for 
any opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, she and her representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


